Action by the owners of real property to recover damages for injuries to the real property and structures thereon, alleged to have been caused by excavation operations on the contiguous and bordering property, against Bridge Duffield Corp., the owner of the contiguous property, 1900 Mgt. Corp. and William Kasinetz, the general contractors, Sehlosser Bros. Excavators, Inc., the excavation subcontractor, and Lawrence, Anthony, and Baldwin Di Giovanna, doing business as Lawrence Di Giovanna & Sons, the foundation subcontractor. Sehlosser cross-complained against Bridge Duffield, 1900 Mgt. and Kasinetz. Bridge Duffield, 1900 Mgt. and Kasinetz cross-complained against Sehlosser and Di Giovanna. At the close of the evidence the court dismissed the complaint as against Kasinetz. The jury rendered a verdict in favor of the owners against Bridge Duffield, 1900 Mgt. and Sehlosser, and in favor of Di Giovanna against the owners. The court dismissed the cross complaints. Bridge Duffield, 1900 Mgt. and Sehlosser appeal from an original judgment dated March 20, 1956 and from an amended judgment dated May 29, 1956, insofar as said judgments are against them, and from so much of an order dated April 23, 1956 as denied their respective motions to strike from the original judgment items of interest on the verdict. Sehlosser also appeals from the decision on which said order was entered. Amended judgment, insofar as appealed from, unanimously affirmed, with costs to the respondents Palermo, payable by Bridge Duffield, 1900 Mgt. and Sehlosser. No opinion. Appeals from original judgment, order, and decision dismissed, without costs. The amended judgment superseded the original judgment and includes provision for the payment of the interest items, which the order dated April 23, 1956 determined should remain in the original judgment. Therefore, the appeals from that judgment and order have become academic. No appeal lies from a decision. Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ.